Citation Nr: 0704144	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for L4-5 degeneration, 
degenerative disc disorder (claimed as lower spine 
deterioration).


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefit on appeal.


FINDING OF FACT

A back disability is not shown by competent medical evidence 
to be related to service.

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The claim was thereafter 
readjudicated in the October 2005 supplemental statement of 
the case.  In this case, the failure to provide notice of the 
type of evidence necessary to establish an effective date or 
disability rating for the benefit sought on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claim. Hence, any questions regarding what 
effective date would be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

Background

The service medical records are not available and attempts to 
reconstruct them have been unsuccessful.  If they were at the 
National Personnel Records Center (NPRC) in 1973, they may 
have been destroyed in a fire.  

The NPRC was able to provide three morning reports dated in 
1952, however, these records contained no relevant 
information regarding the veteran's claim.

In a March 1981 report, Dr. J.L. stated that the veteran had 
become permanently disabled in January 1981 due to chronic 
arthritis which originated in 1978.

In a May 1981 follow-up letter, Dr. J. L. reported that he 
had been treating the veteran for chronic inflammatory 
arthritis and intermittent gouty arthritis.  Dr. J.L. further 
stated the veteran had a 13 year history of increasing joint 
difficulty, particularly of the knees and ankles.  The 
follow-up does not mention any back disabilities.

In a June 1981 VA claim for compensation or pension, the 
veteran reported that he suffered from chronic inflammatory 
arthritis, and gouty arthritis.  The veteran did not report a 
back injury nor did he report receiving any treatment while 
in service for sickness, disease or injury.

In a December 1981 orthopedic consultation, Dr. A.E. reported 
the veteran complained of low back, leg and arm pain, 
primarily consisting of low back pain which left him 
bedridden for days.  The examiner diagnosed severe 
polyarthritis, probably gout, and moderate L4-5 degenerative 
disc disease.  A nexus opinion was not offered.

December 1985 and December 1986 lumbar CT scans were 
conducted at the Anne Arundel General Hospital.  They 
revealed lumbar pathology.

In January 1987, the veteran was diagnosed with L4-5 
degeneration by Dr. C. E.

In December 2000, the veteran was examined by Dr. T.D. who 
notated the veteran complained of L4-5 lower back pain and 
some weakness in the lower extremities.  The examiner 
reported the veteran had a stigma of gout  in other joints.  
The examiner opined that the veteran had developed 
progressive gouty arthritis which involved the disc and facet 
joints primarily at L4-5 and spreading to other levels.  

In January 2003, the veteran had an examination with Dr. S. 
F., complaining of low back pain and pain in both knees.  The 
examiner notated the veteran was a retired gas station owner 
and used car dealer.  The examiner also notated the veteran 
reported having trouble with his back since he slipped on the 
icy treads of a large military bulldozer and fell on his back 
in 1953.  The pain had reportedly been present, at least 
intermittently, ever since and was gradually getting worse.  
The examiner diagnosed degenerative disc disease of L2-3 and 
L4-5, mechanical low back pain, bilateral osteoarthritis of 
the knees and scoliosis.

The RO received a  response from the Social Security 
Administration (SSA) in September 2003 which confirmed that 
there were no records available regarding the veteran's 1984 
SSA disability determination.  Indeed, these records had been 
destroyed.

In November 2005, the veteran was contacted by the United 
States Embassy in Paris, France.  The embassy notified the 
veteran that records at Verdun Hospital Center where the 
veteran stated he was hospitalized after an in-service injury 
were destroyed by fire and subsequent water damage in 1973.

In October 2005, Mrs. C.H. submitted a statement regarding 
the veteran's back disability.  Mrs. C. H. stated that she 
had known the veteran since the 1950's and knew he injured 
his back in service.

In December 2005, the veteran saw Dr. R.D. and reported 
having problems with his back for a long time which was worse 
with hyperextension.  The examiner notated the veteran's past 
medical history was pertinent for no significant medical 
problems.  Upon, examination, the veteran had restricted 
hyperextension of the lumbar spine. The examiner diagnosed 
the veteran with spinal stenosis and multi-level lumbar 
degenerative change.  

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service department medical records are not 
available, and they may have been destroyed in a 1973 fire at 
the NPRC.  The United States Court of Appeals for Veteran's 
Claims (Court) has indicated that in such cases, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board 
will comply with this heightened obligation in addressing the 
veteran's claims.

Analysis

Due to the unavailability of the service medical records, 
there is no medical treatment information pertaining to a 
back injury during service. There also is no record of 
medical treatment during the year following the veteran's 
separation from service.  

There is no competent evidence linking any current back 
disorder to service.  Moreover, presumptive service 
connection is not warranted because there is no competent 
evidence of a compensably disabling back disorder within the 
first post-service year.  Indeed, a back disability for VA 
purposes was not clinically demonstrated prior to 1981.  
Hence, at best, the evidence shows a considerable length of 
time between the veteran's separation from service and his 
initial diagnosis of a back disorder.  Given the length of 
time between the veteran's separation from active duty and 
the diagnosis of a back disorder, almost 30 years after 
service, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

In January 2003, Dr. S.F. recorded the veteran's self 
reported history of slipping  the on icy treads of a large 
military bulldozer and injuring his back.  Notably, Dr. S.F. 
did not link any current back disorder to service.  Moreover, 
even if he did, when a medical opinion relies at least 
partially on the veteran's rendition of his medical history, 
the Board is not bound to accept the medical conclusion, as 
it has no greater probative value than the facts alleged by 
the veteran. Swann v. Brown, 5 Vet. App. 229 (1993). Hence, 
the Board concludes that Dr. S.F.'s opinion has minimal 
probative value.

The Board has not overlooked the appellant's October 2005 
statement submitted by Mrs. C.H. to the RO, and the veteran's 
written statements.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Therefore, the appellant's 
statements, as well as those of Mrs. C.H., addressing the 
origins of the back disorder are not probative evidence as to 
the issue on appeal.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


Entitlement to service connection for L4-5 degeneration, 
degenerative disc disorder (claimed as lower spine 
deterioration) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


